Citation Nr: 0916664	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO denied the Veteran's 
claim for an increased rating for an anxiety disorder, rated 
as 30 percent disabling.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim on appeal.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Special notice requirements must be met in claims for 
increased ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As no notice compliant with the directives of 
Vazquez-Flores has been provided to the Veteran, on remand 
the agency of original jurisdiction (AOJ) must provide him 
with such a notice.

The Board further acknowledges that in October 2002, the 
Veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, authorizing the release 
of records of treatment from his private physician, Dr. Umar 
Murad, from February 2002 to the present.  The RO, however, 
appears to have made no attempt to obtain these records, and 
no such records are present in the Veteran's claims file.  
The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  Therefore, as 
the identified medical records may have a bearing on the 
Veteran's claim for increased rating for generalized anxiety 
disorder, the agency of original jurisdiction (AOJ) must 
attempt to obtain the above-identified medical records from 
the Veteran's private treatment provider, along with any 
other examination or treatment records identified by the 
Veteran, and associate any records obtained with the claims 
file.

A review of the Veteran's claims file reflects that he was 
provided VA medical examinations, most recently in May 2003-
nearly 6 years ago.  As a result, the evidence has become 
stale, at least as it pertains to the current level of 
disability.  The Veteran has also stated on multiple written 
submissions that his disability makes it difficult for him to 
engage in employment.  The Board notes further that in an 
April 2009 informal hearing presentation before the Board, 
the Veteran's representative contended that the evidence from 
the May 2003 VA examination was too stale to properly 
evaluate the Veteran's current level of disability, which the 
representative appeared to suggest had worsened since the May 
2003 examination.  The Board notes that where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  

The Board notes here that the Veteran, through his 
representative, appears to have claimed in the April 2009 
informal hearing presentation that his anxiety disorder has 
deteriorated since his last VA medical examination, which 
took place nearly 6 years ago.  In light of these findings, a 
remand is required to have a qualified VA psychiatrist 
supplement the record with a report of examination regarding 
the current severity of the Veteran's generalized anxiety 
disorder.  Under these circumstances, the Veteran should be 
scheduled to undergo psychiatric examination at an 
appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  
The psychiatrist should specifically address the Veteran's 
claimed employment limitations and other symptoms in 
assessing the current severity of the Veteran's disability.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and authorization to enable any 
additional pertinent evidence not 
currently of record relating to the 
Veteran's anxiety disorder to be 
obtained, including in particular records 
of the Veteran's treatment with Dr. 
Murad.  The Veteran must also be invited 
to submit any pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The agency of 
original jurisdiction (AOJ) must notify 
the Veteran that, to substantiate a claim 
for an increased rating for his anxiety 
disorder, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life should be submitted.  

The Veteran must be notified that the 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
provide for a range in ratings based on 
the nature of the symptoms of the 
condition for which increased 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In this 
instance, the notice must include 
information about the rating criteria 
used to rate the Veteran's disability and 
what is required to obtain a higher 
rating.  The rating criteria for rating 
anxiety disorders must be set forth.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The AOJ should obtain from the 
Veteran's private treating physician, Dr. 
Murad, and any other treatment provider 
identified by the Veteran, any records of 
treatment from February 2002 to the 
present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records.  Any other sources of treatment 
records identified by the Veteran must 
also be contacted.  All records and/or 
responses received must be associated 
with the claims file.

3.  The Veteran must be afforded a VA 
psychiatric examination and advised by 
the AOJ that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2008).  The Veteran's claims file, 
including a copy of this REMAND and any 
records associated with the file 
pursuant to the instructions herein, 
must be made available to and reviewed 
by the examiner.  The examiner must 
provide a detailed assessment of the 
current severity of the Veteran's 
service-connected anxiety disorder.  A 
report of the examination must include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

The examiner must make all findings 
necessary to apply the rating criteria, 
paying particular attention to 
assessing the severity of the Veteran's 
anxiety disorder symptoms.  A global 
assessment of functioning (GAF) score 
should be provided along with an 
explanation of the score's meaning.  A 
complete rationale must be provided for 
all opinions expressed.

4.  The adjudicator must ensure that the 
requested examination and medical 
findings answer the questions presented 
in this remand.  If any report is deemed 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2008).

